Third District Court of Appeal
                               State of Florida

                        Opinion filed December 10, 2014.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D14-909
                         Lower Tribunal No. 09-41553
                             ________________


                         Carieann M. Schmieder,
                                    Appellant,

                                        vs.

                             NCL America, Inc.,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Stanford Blake,
Judge.

      Lipcon, Margulies, Alsina & Winkleman, and Michael A. Winkleman and
Jacqueline Garcell, for appellant.

      McAlpin Conroy, and Richard J. McAlpin and Kassandra C. Doyle, for
appellee.


Before SHEPHERD, C.J., and ROTHENBERG and EMAS, JJ.

     SHEPHERD, C.J.
         Carieann M. Schmieder appeals from orders dismissing her negligence claim

for fraud on the court and a final judgment awarding NCL America, Inc.,

attorney’s fees and costs. Finding no abuse of discretion, we affirm the order

dismissing Ms. Schmieder’s claim. NCL America, Inc., however, has conceded

error in the award of attorney’s fees and costs predicated upon section 768.79,

Florida Statutes (2013), which this Court has ruled inapplicable in admiralty cases.

See Royal Caribbean Cruises, Ltd. v. Cox, 137 So. 3d 1157 (Fla. 3d DCA 2014),

rev. dismissed, 145 So. 3d 822 (Fla. 2014).1 Accordingly, we reverse the judgment

awarding attorney’s fees and remand the award of costs to the trial court for

reconsideration.

         Affirmed in part; reversed in part; and remanded.




1   The trial court did not have the benefit of this Court’s holding in Cox.

                                            2